Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, contrary to the defendant’s contention, the defendant was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have examined the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Thompson, Pizzuto and Altman, JJ., concur.